Name: Commission Regulation (EEC) No 661/86 of 28 February 1986 amending Regulation (EEC) No 3695/85, by reason of the accession of Spain and Portugal, in respect of the list of fishery products for which a carry-over premium is granted
 Type: Regulation
 Subject Matter: food technology;  fisheries;  Europe
 Date Published: nan

 No L 66/22 Official Journal of the European Communities 8 . 3 . 86 COMMISSION REGULATION (EEC) No 661/86 of 28 February 1986 amending Regulation (EEC) No 3695/85 , by reason of the accession of Spain and Portugal , in respect of the list of fishery products for which a carry-over premium is granted Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3695/85 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the gran ­ ting of a carry-over premium for certain fishery products ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 3 thereof, Whereas Article 26 of the Act of Accession , in conjunc ­ tion with Annex I, Part XV, No 5 to that Act, provides that the carry-over premium system is to be extended to apply to new products ; whereas Commission Regulation (EEC) No 3695/85 of 23 December 1985 fixing the amount of the carry-over premium for certain fishery products for the 1986 fishing year (2) should therefore be adapted accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 235, 10 . 8 . 1?82, p . 4 . 2) OJ No L 351 , 28 . 12 . 1985, p . 43 . No L 66/238 . 3 . 86 Official Journal of the European Communities ANNEX Amount of the premium Processing methods listed in Article 14 (5) of the basis Regulation Products listed in Annex I to Regulation (EEC) No 2203/82 Amounts for products listed in column 2 (ECU/tonne) 1 2 3 I. Freezing and storage of whole , gutted and with head or cutting-up products Redfish Cod Saithe Haddock Whiting Shrimps Megrim Rays' bream Monkfish 59 II . Filleting, freezing and storage Redfish Cod Saithe Haddock Whiting Megrim Rays' bream Monkfish 102 III . Salting and storage of whole , gutted and with head, cutting-up or filleted products Redfish Cod Saithe Haddock Whiting Megrim Rays' bream Monkfish 102 IV. Drying and storage of whole, gutted and with head, cutting-up or filleted products Redfish Cod Saithe Haddock Whiting Megrim Rays' bream Monkfish 113